Citation Nr: 1642359	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from June to November 1992.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

As a procedural matter, the RO issued a rating decision in June 2016 denying multiple claims for increased rating and service connection.  The Veteran filed timely notices of disagreement in June and July 2016, except as to the issue of service connection for a psychiatric disorder, which is currently on appeal.  The RO has not yet issued a statement of the case for the timely appealed issues.  Ordinarily the claims should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999); however, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to exhaust all efforts to obtain evidence that may corroborate the Veteran's claims.  

The Veteran included the names of three service members who are potential witnesses in a January 2010 statement in support of service connection for PTSD due to personal assault.  During a DRO hearing in September 2011, the Veteran further reported that she spoke to Sergeants T.G. and A.S.  about her sexual assault. VA has provided for special evidentiary development procedures and has undertaken a special obligation to assist a Veteran in producing corroborating evidence of an in-service stressor in personal assault cases.  In Forcier v. Nicholson, 19 Vet. App. 414, 422 (2006), the Court stated that if, "in the process of identifying these potential sources, a claimant provided the name or names of any persons who allegedly perpetrated the assault or the names of any potential witnesses, the Secretary's reasonable efforts to assist, as required under section 5103A(a), may also include attempting to assist the claimant in obtaining statements from these persons."  

The RO wrote to the Veteran in May 2012 asking that she provide a statement that the RO would send to the identified witnesses, so as to protect her privacy, and she provided such a letter in June 2012.  The RO was able to identify Sergeant T.G. in VA's database and sent the Veteran's statement to him in July 2012, asking if he could corroborate the reported events.  The letter was returned as undeliverable.  The August 2012 Statement of the Case informed the Veteran the letter had been returned.  She has not provided addresses for any of the other purported witnesses, so there is nothing further VA can do on this point.  If she locates any of the individuals while the case is in remand status, she should inform the RO.

However, during the DRO hearing in September 2011, the Veteran also reported there was an official investigation into her allegations of assault.  Although the Veteran's personnel records were obtained from the Adjutant General's office, no effort has been made to obtain relevant records from the Judge Advocate General (JAG) or local police.  

Furthermore, December 2007 records from the Dayton VAMC show that the Veteran reported receiving mental health treatment outside VA, but these records are not associated with the file.  Finally, in a January 2015 statement, the Veteran contended that she was treated in a local civilian hospital following the assault.  She has mentioned various hospitals in and around Portland that may have been where she was treated.  An attempt should be made to associate these documents with the record.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate authorities who would have been involved in investigating the alleged assault, including the Army CID, the Oregon JAG, the Salem, Oregon local police department, the Tacoma, Washington local police department, and the Seattle, Washington local police department, for relevant information.  Any negative replies should be associated with the record.  

2. Contact the Veteran and request that she authorize VA to access the private mental health treatment records as reported in December 2007, when she stated she was seeing a counselor outside of VA, and records from the civilian hospital at which she was treated following the assault.  Provide her with the necessary authorization and consent forms.

3. Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

